Citation Nr: 1730719	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial disability rating in excess of 30 percent for asthma.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from April 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified at a hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida, in March 2017.  A transcript of this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the matters currently on appeal must be remanded for additional evidentiary development.  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).  The duty to obtain relevant evidence from a Federal department or agency includes the requirement to seek relevant records from the Social Security Administration (SSA) records if there is a reasonable possibility that the records could help substantiate a claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

The Board also notes that VA's duties to assist in the development of claims include making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the Veteran's claims file includes what appear to be several documents collected in connection with an application for disability benefits with SSA, including an examination report from an evaluation scheduled by the Division of Disability Determinations of the Florida Department of Health from April 2013.  This document appears to have been exhibited by SSA, but there are no documents in the claims file regarding the outcome of this application for benefits and the record does not include an ultimate disability determination by either the Division of Disability Determinations or by an Administrative Law Judge on behalf of SSA.  As such, there appear to be outstanding documents in SSA's possession that could reasonably substantiate the Veteran's claim for increased disability evaluations for his back, knee, and asthma.  

The Board also notes that VA treatment records indicate that the Veteran has received private treatment relating to both his back and asthma, to include an emergency department visit for back pain from May 2017 and private treatment for his asthma including full results of a December 2015 spirometry evaluation.  Likewise, although the Veteran has submitted several private treatment records, many of these documents do not appear to contain the full clinical note or treatment record relating to the care the Veteran has received for his right ankle, right knee, low back, and asthma.  The AOJ should attempt to identify all private providers who treated the Veteran's right ankle, right knee, low back, and asthma.  

The Board also notes that the most recent statement of the case (SOC) in this matter was issued in April 2013.  Since that time, numerous relevant VA treatment records have been added to the Veteran's claims file.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a claimant.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As the Veteran's substantive appeal was submitted after February 2, 2013, the Board notes that no waiver is needed with respect to the evidence submitted directly by the Veteran.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).  However, numerous VA clinical records in the record do not appear to have been submitted by the Veteran.  Accordingly, a remand is needed to issue a supplemental statement of the case (SSOC).  

Finally, upon remand, the AOJ should also secure additional VA examinations relating to the issues of service connection for a right ankle disability and to evaluate the current severity of the Veteran's service-connected asthma.  

As part of its duty to assist, VA may also be required to schedule a claimant with a VA medical examination.  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

In the course of the instant claim, the Veteran was afforded a June 2012 VA examination to determine the etiology of any right ankle disability.  In the examination report, the VA clinician who conducted the evaluation indicated that the Veteran did not then have and had never had an ankle condition.  However, a March 2012 MRI scan of the Veteran's ankle reportedly showed irregularities of a tendon sheath in the Veteran's ankle in addition to small amounts of fluid in several areas of this joint.  A March 2017 disability benefits questionnaire submitted by the Veteran also includes a diagnosis of right posterior tibial tendonitis and traumatic arthritis.  As the June 2012 VA examination did not address these current diagnoses of a right ankle disability, the Board finds that is not adequate for the purpose of adjudicating the Veteran's claim for service connection of this disability.

The Board also recognizes that the March 2017 disability benefits questionnaire includes a positive nexus opinion regarding the relationship between the Veteran's active duty service and his current ankle disability.  However, the rationale in support of this opinion appears to be cursory and appears to rely largely on the Veteran's own lay assertions.  This questionnaire also does not appear to address the numerous post-service treatment records that lack any complaints of ankle pain, to include a June 2015 VA treatment note in which the Veteran's treating clinician explicitly noted that the Veteran had not reported pain in his ankle.  As such, the Board finds that there is insufficient competent medical evidence to decide the claim and the Veteran should be afforded an additional VA examination regarding his ankle.

Likewise, the Board finds that there is insufficient medical evidence in the record to evaluate the current severity of the Veteran's claim for an increased evaluation of his asthma.  At the hearing, the Veteran testified that he recently began experienced a burning sensation in his lungs.  In support of his claim, he also submitted a May 2017 respiratory disability benefits questionnaire.  The Board appreciates the time and effort the Veteran and his representative have taken in their substantiation of his claim.  However, the Board finds that this questionnaire does not provide sufficient detail to evaluate the Veteran's asthma in accordance with the applicable rating criteria.  Specifically, those criteria require a rating board to specifically consider whether a claimant's asthma is being treated with courses of systemic corticosteroids on an intermittent basis.  As indicated above, the record does not contain a full picture of the Veteran's treatment for this respiratory condition.  Although the May 2017 questionnaire indicates that the Veteran's condition requires the use of oral or parental corticosteroid medications, it does not indicate the dosage or frequency of this regimen.  Therefore, a new VA examination should be scheduled to determine the current severity of his asthma.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file any relevant VA treatment records that are not currently included in the Veteran's claims file.

2.  Contact the Veteran and inquire as to any private treatment he has received for his asthma, right ankle, right knee, and low back disabilities.  If any providers are identified, ask the Veteran to authorize release of such records.  Thereafter, make reasonable attempts to secure any identified relevant private treatment records and associate them with the Veteran's claims file.

3.  Contact SSA and request all records related to the Veteran's award of disability benefits.  These records should include any medical records relied upon by SSA in making its decision, to include any ultimate determination by SSA and any opinion by any consultative examiner or medical consultant used to make a determination regarding any application for disability benefits.  Any records obtained should be associated with the Veteran's claims file.  Any negative reply must be included in the claims folder.

4.  After completing the above items, schedule the Veteran for a VA examination to determine the etiology of any right ankle disability.  The entire claims file should be reviewed by the examiner who should indicate that a review of the file has been completed.  The examiner is asked whether it is at least as likely as not (a 50 percent probability or greater) that any current right ankle disability was caused by or is etiologically related to his active duty service, to include his in-service sprain.  A complete and full rationale should accompany this opinion.

5.  After completing items one through three, schedule the Veteran for a VA examination to determine the current severity of his asthma.  The entire claims file should be reviewed by the examiner who should indicate that a review of the file has been completed.  The examiner is asked to specifically comment on the January 2015 spirometry evaluation referenced in the Veteran's claims file as well as his specific course of treatment, to include any treatment with corticosteroids.  

6.  Thereafter, complete any other development deemed necessary, to include consideration of scheduling the Veteran for additional VA examinations or securing medical opinions relating to the Veteran's claims for increased ratings for his low back and right knee disabilities.  

7.  Thereafter, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




